Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Tower on 05/24/2022.

The application has been amended as follows: 
Claim 1:


A bracket for a pool covering system comprising:
a hanger lip extending in a first direction, wherein the hanger lip is free of openings for connectors;
a vertical strut having a top side attached to the hanger lip;
a horizontal support attached to a bottom side of the vertical strut and extending in a second direction;
a first side frame; 
a second side frame, wherein the first side frame and the second side frame attach to an upper portion of the vertical strut and extend to a forward portion of the horizontal support away from the vertical strut, and wherein the first side frame and second side frame are spaced apart a sufficient distance for a beam to be placed between the first side frame and the second side frame and held in a vertical orientation; and
	a foot extending in the first direction below the hanger lip;
wherein during use in the pool covering system, the bracket hangs from the hanger lip on a top surface of a pool structure and the vertical strut extends downward into an opening defined by the pool structure, and no connectors that damage the pool structure are used to attach the bracket to the pool structure. 

Reasons for Allowance
Claims 1-8 are allowed
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest a bracket for a pool covering system comprising a hanger lip free of openings extending in a first direction, a vertical strut, a horizontal support, a first and second side frame attached to the upper portion of the vertical structure and extend to a forward portion of the horizontal support, and a foot extending in the first direction below the hanger lip and free of opening. Although references such as Stewart to U.S. Patent 625,427 (Figs 1, 8 and 12) may teach a bracket having most of the limitations as recited, it would have not been obvious to modify such a bracket with a foot as it would destroy the functionality of the bracket intended to have a rear planar surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633